In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00208-CR



       LETICIA NOHELY RAMIREZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 76th District Court
                 Camp County, Texas
             Trial Court No. CF-17-01806




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
        Court reporter Cresta LeFevre recorded the trial court proceedings in appellate cause

number 06-19-00208-CR, styled Leticia Nohely Ramirez v. The State of Texas, trial court cause

number CF-17-01806 in the 76th Judicial District Court of Camp County, Texas. The reporter’s

record was originally due in this matter on November 25, 2019. That deadline was extended twice

by this Court, on LeFevre’s motions, resulting in the most recent due date of February 3, 2020. As

of February 12, LeFevre has filed three volumes of the eight-volume record, together with certain

electronic exhibits. We warned LeFevre that additional requests to extend the filing deadline

would not be granted. Although no additional extension request has been filed, the entirety of the

record has not been filed.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.


        We, therefore, order LeFevre to file the complete reporter’s record in cause number 06-19-

00208-CR, styled Leticia Nohely Ramirez v. The State of Texas, trial court cause number CF-17-

01806 in the 76th Judicial District Court of Camp County, Texas, to be received no later than

February 24, 2020.



                                                 2
      IT IS SO ORDERED.




                          BY THE COURT


Date: February 18, 2020




                            3